                          PLATTE, KLARSFELD & LEVINE, LLP
                                                ATTORNEYS AT LAW
                                          10 EAsT 40TH STREET, 46TH FLOOR
                                            NEWYORK, NEW YORK 10016

                                             TELEPHONE (212) 889-0707               (212) 726-4423
                                              FACSIMILE: (212) 889-9401             jklarsfeld@plattelaw.com
                                               WWW.PLATTELAW.COM

                                                              November 26, 2019


     Hon. Ronnie Abrams
     United States District Court Judge
     United States District Court
     Southern District of New York
                                                                            USDC-SDNY
     40 Foley Square
     New York, New York 10007                                               DOCUMENT
                                                                            ELECTRpNICALLY FILED
            Re:    Roldan v. Dupal Enterprises, LLC, et. al.                OOC#:
                   Case No. 19-CV-7409                                              ------i---,.--
                                                                            D \ T F Fl LED: l/ IL~ /(°I
                                                                                               I
     Dear Judge Abrams:

            This office represents Dupal Enterprises, LLC ("Dupal") in the above referenced action.
     We write to jointly request on behalf of all parties to this action that the initial pretrial
     conference, currently scheduled for December 6, 2019, be adjourned to a date after January 8,
     2020.

           Dupal filed its Answer earlier today and has retained an architect to determine if and to
    what extent work must be performed at the subject premises so that it complies with the
    American with Disabilities Act and the New York State and City Human Rights Laws. We are
    hopeful that this matter can be fully resolved within the next several weeks and prior to any
    adjourned conference date.

           By order dated October 16, 2019, and prior to Dupal's appearance in this action, the
    Court granted Plaintiffs request to adjourn the initial conference from October 25, 2019 to
    December 6, 2019. The Court also granted the request by co-Defendant Smart Realty LLC to
    extend its time to answer to November 20, 2019 and Dupal' s request to exte d its time to answer
    to November 26, 2019.

            Thank you for your consideration.


Application granted. The initial conference is
hereby adjourned to January 17, 2020 at 3:30 p.m.

SO ORDERED.


                               onnie Abrams
                        11/26/19
